                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 3:21cr63

                  Plaintiff,                 JUDGE WALTER H. RICE

       vs.

KEONTAE BROWN,

               Defendant.


    PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET


Date of Scheduling Conference                              6/ 1/2021
Jury Trial Date                                            8/2/2021
Final Pretrial Conference (by telephone)            Monday, 7/26/2021 at 5:00 pm
Motion Filing Deadline
   Oral and Evidentiary Motions                            7/6/2021

   Other Motions                                           7/13/2021
Discovery Cut-off                                          7/13/2021
Speedy Trial Deadline                                      8/2/2021
Discovery out - Plaintiff to Defendant                    done



June 2, 2021
                                             WALTERH. RICE
                                             UNITED STATES DISTRICT JUDGE
